UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (the “Exchange Act”) For the quarterly period ended November 30, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-146675 LUCKY BOY SILVER CORP. (Exact name of small business issuer in its charter) Wyoming 26-0665441 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5466 Canvasback Rd., Blaine, Washington (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (702) 839-4029 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) ofthe Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the ExchangeAct). Yeso No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yeso Noo APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 73,493,214shares of Common Stock as of January 14, 2011 2 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 4 ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4T. CONTROLS AND PROCEDURES 19 PART II – OTHER INFORMATION 20 ITEM 1. LEGAL PROCEEDINGS 20 ITEM 1A. RISK FACTORS 20 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 24 ITEM 4. [REMOVED AND RESERVED] 24 ITEM 5. OTHER INFORMATION 24 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 25 SIGNATURES 26 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS LUCKY BOY SIVLER, INC. (FKA Sierra Ventures, Inc.) (An Exploration Stage Company) TABLE OF CONTENTS Page Balance Sheets – November 30, 2010 and May 31, 2010 5 Statements of Operations for the six months ended November 30, 2010 and 2009 and for the period October 19, 2006 (Inception) to November 30, 2010 6 Statements of Stockholder’s Equity (Deficit) for the period October 19, 2006 (Inception) to November 30, 2010 7 Statements of Cash Flows for the six months ended November 30, 2010 and 2009 and for the period October 19, 2006 (Inception) to November 30, 2010 8 Notes to Financial Statements 9-12 4 LUCKY BOY SILVER CORPORATION (FKA SIERRA VENTURES, INC.) (An Exploration Stage Company) Balance Sheets November 30, May 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Restricted cash Total Current Assets OTHER ASSETS Deposits Mining claims, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Total Current Liabilities STOCKHOLDERS’ EQUITY Common stock, 500,000,000 shares authorized at par value of $0.001; 140,946,154 and 140,465,000 shares issued and outstanding, respectively Additional paid-in capital Stock subscription payable - Other comprehensive loss 59 59 Deficit accumulated during the exploration stage ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these financial statements. 5 LUCKY BOY SILVER CORPORATION (FKA SIERRA VENTURES, INC.) (An Exploration Stage Company) Statements of Operations (Unaudited) From Inception on October 19, For the Three Months Ended For the Six Months Ended 2006 Through November 30, November 30, November 30, REVENUES $
